Citation Nr: 1529669	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  12-29 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for emphysema. 

2.  Entitlement to an increased rating for asthma, currently evaluated as 60 percent disabling. 

3.  Entitlement to an increased rating for a peptic ulcer, currently evaluated as 20 percent disabling. 

4.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth A. Wagoner, Attorney



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1954 to February 1963. 

These matters come before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.   

These matters were previously before the Board in January 2014 and were remanded for further development.  They have now returned to the Board for further appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On October 28, 2014, the RO issued a supplemental statement of the case (SSOC) on the above noted four issues.  

In November 18, 2014 correspondence, the Veteran's attorney noted that the Veteran had previously provided VA with a signed authorization for records from Dr. Bennett, Jr. and Dr. Martonsson [sic], and requested VA to obtain such records.  The attorney submitted additional clinical evidence from Dr. Gleason, Havasu Regional Medical Center, and Kingman Regional Medical Center.  No waiver of RO consideration of the submitted evidence is of record, and the substantive appeal is dated before February 2, 2013.  Thus, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, is not applicable. 

The claims file includes authorization forms (VA Form 21-4142a) from the Veteran which are date stamped as having been received by the RO on October 7, 2014.  The claims file contains records from Dr. Gleason, Dr. Bennett, and Dr. Martensson which were apparently received by VA in November 2014, as evidenced by the facsimile date stamp.  

In December 3, 2014 correspondence, the RO notified the Veteran that his appeal was being returned to the Board.  Thus, the evidence noted above was in the RO's possession, but not considered by the RO, prior to transfer of the claims file to the Board.

When additional evidence is received by the AOJ after issuance of a statement of the case or a SSOC but prior to the transfer of records to the Board, a SSOC will be furnished unless the additional evidence received duplicates evidence previously of record or the additional evidence is not relevant to the issue on appeal. 38 C.F.R. § 19.37 (2014).  A remand for issuance of an SSOC is warranted in this case. 

In addition, a document, "VCIP Unscannable Documents(s) Placeholder", reflects that VA received a cassette tape in December 26, 2014.  The Board is unsure as to what this cassette tape contains or as to which issue it pertains.  The RO should have a transcription of the cassette tape associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Transcribe the cassette tape listed in the "VCIP Unscannable Documents(s) Placeholder" as having been received in December 2014, and associate the transcription with the claims file.  If the cassette is not able to be transcribed, provide a memorandum as to the reason.

2.  Thereafter, readjudicate the issues on appeal with consideration of all additional evidence received since issuance of the Supplemental Statement of the Case in October 2014.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative (who is noted to have changed his address in June 2015) an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


